Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 5, 2020

                                    No. 04-20-00376-CV

                     UNITED INDEPENDENT SCHOOL DISTRICT,
                                   Appellant
                                      v.
                              IMPACTO MEDIA, INC.,
                                    Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2019-CVH-001030-D3
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER

       Appellee's brief was originally due on September 21, 2020. Appellee has been granted
one previous extension until October 2, 2020. On October 5, 2020, appellee filed a second
unopposed motion for extension of time stating this is its final request for an extension. The
motion is GRANTED and appellee is hereby ORDERED to file its brief no later than October 9,
2020. No further extensions of time will be granted.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court